  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )        CRIMINAL ACTION NO.
     v.                                )          2:18cr284-MHT
                                       )               (WO)
REGINALD McCOY                         )

                                   ORDER

    With regard to all motions in limine and written

evidentiary       objections       filed      before     trial       and     not

otherwise    set    for    submission         and     briefing       by    court

order, it is ORDERED as follows:

    (1) By no later than 10 business days before jury

selection,       counsel   for     the      parties    are     to    meet,    in

person,     to     attempt       to      resolve      the      motions       and

objections; and

    (2) By no later than five business days before jury

selection,       counsel   for        the    parties    are     to     file    a

jointly prepared report (a) as to which issues in the

motions   and     objections       are      resolved     and    which       ones

remain    unresolved         and      (b),     for     each      and       every
unresolved issue, setting forth in detail the position

of each side.

    DONE, this the 26th day of March, 2019.

                             /s/ Myron H. Thompson____
                          UNITED STATES DISTRICT JUDGE
